Title: To James Madison from George Joy, 19 June 1812
From: Joy, George
To: Madison, James


Dear sir,
London June 19th. 1812.
Though the debates of last evening exhibiting the pitiful and undignified manner in which Ministers are retreating from the Orders in Council, after the sordid principles upon which they have endeavoured to sustain them, give little encouragement to the hope of any beneficial consequences; I think it right to inform you that I have an appointment with Lord Sid-mouth at one O’Clock to morrow upon the following proposition extracted from a Note to him of the 17th. Instant.
“Mr Joy confidently hopes that the measure proposed by Ministers respecting the orders in Council will be efficatious towards the restoration of the best understanding between this country and the United States. Convinced as he is that the frank and liberal will be the most profitable mode of negotiation; he is particularly solicitous that the expected edict may meet the idea of Mr Wilberforce and be so worded as to raise no question on the technical phraseology of the law of the United States. If the President, who is under the law, be thus authorised to issue his proclamation for restoring the intercourse; Mr. Joy is assured it will be done without the least hesitation.”
As I may not have it in my power to write you to morrow after this interview, and there will be then no post ’till Monday P.M.; I trouble you with this addition to the mass of information that you will probably receive by the same conveyance. But as you know my sentiments and sources of information on the subject I will not trouble you in a case so likely to end in nothing, with the points I shall endeavour to establish or the references to which I shall have recourse in support of them. I rest always very respectfully, Dr. sir, Your Friend & Servant.
Geo: Joy.
